CHANGE OF CONTROL SEVERANCE AGREEMENT

THIS CHANGE OF CONTROL SEVERANCE AGREEMENT is entered into this 22nd day of May,
2008, between JUNIATA VALLEY FINANCIAL CORP., a Pennsylvania business
corporation having its principal place of business in Mifflintown, Pennsylvania,
and THE JUNIATA VALLEY BANK, a state-chartered bank located in Juniata,
Pennsylvania (collectively, the “Bank”), and MARCIE A. BARBER, an individual
residing at, 708 Electric Avenue, Lewistown, Pennsylvania 17044 (the
“Employee”).

WHEREAS, the Employee has substantial knowledge, ability and experience which
are beneficial to the successful operation of the Bank; and

WHEREAS, the Employee has recently accepted the position of Senior Vice
President and Chief Operating Officer at the Bank (“COO”); and

WHEREAS, the Bank desires to secure for itself the benefit of the Employee’s
knowledge, ability and experience and be assured of the Employee’s active
participation in the business operations of the Bank; and

WHEREAS, Employee will acquire and use extensive knowledge and information about
the Bank’s operations, much of which is confidential and proprietary in nature;
and

WHEREAS, the Bank wishes to protect its confidential and proprietary information
as well as its general business interests; and

WHEREAS, the Employee and the Bank wish to enter into this Agreement in order to
protect the confidential and proprietary interests of the Bank and to induce the
Employee to become actively involved in the business operations of the Bank by
providing the Employee with the opportunity to receive benefits under this
Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound, the parties agree as follows:

1. SEVERANCE BENEFIT. In consideration for agreeing to be bound hereunder, the
Employee will become eligible to receive the benefit provided in this Agreement.
The benefit payable under this Agreement is triggered upon termination of
Employee’s employment upon the occurrence of any of the events set forth in
Section 2 hereof following a Change of Control as defined in Section 6(b) of
this Agreement. The severance benefit will be equal to that amount which, when
reduced to its present value (determined by using a discount rate equal to one
hundred twenty(120%) percent of the applicable federal rate, as determined under
Section 1274(d) of the Internal Revenue Code of 1986, as amended, compounded
semiannually), equals 2.95 times Employee’s Average Annual Compensation. For
purposes of this Section, Employee’s Average Annual Compensation shall be the
average of Employee’s annual compensation payable by the Bank and includible in
Employee’s gross income for the five (5) most recent taxable years (or such
shorter period as Employee has been employed by Bank, if less than five years)
ending before the date on which Employee’s employment with the Bank was
terminated.

The benefit shall be in the form of a lump sum payment and shall be made no
later than thirty (30) days following the effective date of the termination.

1

In the event Employee should breach Employee’s obligations under this Agreement
at any time, the Bank’s obligation under this Section shall terminate
immediately.

2. TERMINATION OF EMPLOYMENT. If a Change of Control shall occur and if
thereafter, at any time, there shall be:

(a) Any involuntary termination of Employee’s employment (other than for Cause);

(b) Any termination of Employee’s employment by the Employee for “Good Reason.”
For purposes of this Agreement, Employee shall have Good Reason to resign if:

(i) (A) there is a material diminution in Employee’s base compensation as in
effect immediately prior to the Change of Control; (B) there is a material
increase in the Employee’s commute by automobile from Mifflintown, Pennsylvania
to where she must perform her services; (C) there is a material diminution in
the Employee’s authority, duties or responsibilities (or those of the Employee’s
supervisor) or the Employee’s budget authority, (D) there is a material breach
of any applicable employment agreement; or (E) there is a material increase in
the Employee’s travel time away from home in performance of her required duties
on behalf of the Bank than was required of Employee during the year preceding
the year in which the Change of Control occurred;

(ii) the separation occurs no later than two years after the Good Reason
condition occurs; and

(iii) the Employee gives notice of the Good Reason condition to the Bank or its
successor within 90 days of when it comes into existence and the Bank or its
successor fails to remedy or cure the Good Reason condition within thirty
(30) days.

If the Bank fails to cure the Good Reason condition, then, at the option of
Employee, exercisable by Employee within the time period in (ii) above, the
Employee may resign from employment (or, if involuntarily terminated, give
notice of intention to collect the benefit hereunder) by delivering a notice in
writing (the “Notice of Termination”) to the Bank. .

3. DURATION OF AGREEMENT. Prior to the occurrence of a Change of Control, this
Agreement shall remain in effect only while the Employee is the COO or in a
higher ranking position (as determined by the Board of Directors) of the Bank.

4. UNAUTHORIZED DISCLOSURE. During the term of this Agreement or at any later
time, the Employee shall not, without the written consent of the Bank, disclose
to any person (including an employee of the Bank or a Subsidiary), other than a
person to whom disclosure is reasonably necessary or appropriate or required in
connection with the performance by the Employee of her duties as an employee of
the Bank, any material confidential information obtained by her while in the
employ of the Bank or any Subsidiary with respect to any of the services,
products, improvements, formulas, designs or styles, processes, customers,
methods of distribution or business practices, the disclosure of which
reasonably would be expected to materially damage the Bank; provided, however,
that for purposes of this Agreement, confidential information shall not include
any information known generally to the public (other than as a result of
unauthorized disclosure by the Employee) or any information of a type not
otherwise considered confidential by persons engaged in the same business or a
business similar to that conducted by the Bank.

5. RESTRICTIVE COVENANTS. Except as otherwise provided below, upon termination
of her employment with the Bank (or a Subsidiary), regardless of the
circumstances or reasons for such termination, the Employee covenants and agrees
as follows:

(a) NONCOMPETITION. Upon any termination of employment of Employee which results
in the payment of the Severance Compensation referred to in Paragraph 1,
Employee shall not directly or indirectly enter into or engage in the banking
business, either as an individual, or as a partner or joint venturer, or as an
employee, agent, officer, or director of another banking institution, for a
period of two (2) years after such termination, which would involve the
performance by Employee of active duties in the geographical area within a forty
(40) mile radius of Mifflintown, Pennsylvania. The existence of any material
claim or cause of action of the Employee against the Bank, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Bank of this covenant. The Employee acknowledges and agrees that
enforcement of this covenant not to compete will not prevent her from earning a
livelihood and that any breach of the restrictions set forth in this paragraph
will result in irreparable injury to the Bank for which it shall have no
adequate remedy at law, and that, therefore, the Bank shall be entitled to
injunctive relief in order to enforce the provisions hereof. In the event that
this paragraph shaft be determined by any court of competent jurisdiction to be
unenforceable in part by reason of it being too great a period of time or
covering too great a geographical area, it shall be in full force and effect as
to that period of time or geographical area determined to be reasonable by the
court.

(b) RETURN OF MATERIALS. Upon termination of employment with the Bank for any
reason, including a termination of employment in conjunction with a Change of
Control, the Employee shall immediately deliver to the Bank all correspondence,
manuals, letters, notes, notebooks, reports and any other documents and tangible
items containing or constituting confidential information about the Bank
maintained at her office and shall promptly deliver all said materials held by
her at other locations.

(c) NONSOLICITATION OF EMPLOYEES. The Employee shall not entice or solicit,
directly or indirectly, any other Employees or key management personnel of the
Bank to leave the employ of the Bank or its Subsidiaries to work with the
Employee or any entity with which the Employee has affiliated for a period of
one year following the Employee’s termination of employment with the Bank for
any reason, including a termination of employment in conjunction with a Change
of Control.

(d) NONSOLICITATION OF CUSTOMERS. The Employee shall not entice or solicit,
directly or indirectly, any client or customer of the Bank or any Subsidiary for
a period of one year following the Employee’s termination of employment with the
Bank for any reason, including a termination of employment in conjunction with a
Change of Control.

(e) REMEDY. The Employee acknowledges and agrees that any breach of the
restrictions set forth in Sections 4 and 5 shall be deemed a material breach of
this Agreement and will result in irreparable injury to the Bank for which it
shall have no meaningful remedy in law and the Bank shall be entitled to
injunctive relief in order to enforce provisions hereof. Upon obtaining such
injunction, the Bank shall be entitled to pursue reimbursement from the Employee
and/or the Employee’s employer of costs incurred in securing a qualified
replacement for any employee enticed away from the Bank by the Employee.
Further, the Bank shall be entitled to set off against or obtain reimbursement
from the Employee of any payments owed or made to the Employee by the Bank
hereunder.

6.

2

DEFINITIONS.

(a) SUBSIDIARY. For purposes of this Agreement, the term “Subsidiary” shall mean
any bank, Bank or other entity of which the Bank owns, directly or indirectly
through one or more Subsidiaries, a majority of each class of equity security
having ordinary voting power in an election of directors.

(b) CHANGE OF CONTROL. For purposes of this Agreement, the term “Change of
Control” shall mean:

i) An acquisition by any “person” or “group” (as those terms are defined or used
in Section 13(d) of the Exchange Act) of “beneficial ownership” (within the
meaning of Rule 13d-3 under the Exchange Act, specifically, including the
signing of a definitive agreement to acquire securities of JUVF) of securities
of Juniata Valley Financial Corp. (“JUVF”) representing 24.99% or more of the
voting power of JUVF’s securities then outstanding;

ii) A merger, consolidation or other reorganization of Bank, except where the
resulting entity is controlled, directly or indirectly, by JUVF;

iii) A merger, consolidation or other reorganization of JUVF, except where
shareholders of JUVF immediately prior to consummation of any such transaction
continue to hold at least a majority of the voting power of the outstanding
voting securities of the legal entity resulting from or existing after any
transaction and a majority of the members of the Board of Directors of the legal
entity resulting from or existing after any such transaction are former members
of JUVF’s Board of Directors;

iv) A sale, exchange, transfer or other disposition of substantially all of the
assets of JUVF to another entity, or a corporate division involving JUVF; or

v) A contested proxy solicitation of the shareholders of JUVF that results in
the contesting party obtaining the ability to cast 25% or more of the votes
entitled to be cast in an election of directors of JUVF.

(c) TERMINATION FOR CAUSE. For purposes of this Agreement, Employee’s
“Termination for Cause” shall mean that Employee is terminated for any of the
following reasons:

i) Negligent or willful failure or the continuing inability to perform duties
and functions reasonably assigned to Employee by the Board of Directors, which
neglect or failure is not corrected within thirty (30) days following receipt of
written notice of default;

ii) The commission or a criminal act against the Bank by Employee;

iii) Default by the Employee in the performance of her obligations under this
Agreement, which default is not corrected within thirty (30) days following
receipt of written notice of default.

7. NOTICE. For the purposes of this Agreement, notices and all other
communications shall be in writing and shall be deemed to have been duly given
when delivered or mailed by United States certified mail, return receipt
requested, postage prepaid, addressed as follows:

     
If to the Employee:
  Marcie A. Barber
708 Electric Avenue
Lewistown, Pennsylvania 17044
If to the Bank:
  Juniata Valley Financial Corp.
and The Juniata Valley Bank
P.O. Box 66
Mifflintown, PA 17059

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon actual receipt.

8. BINDING EFFECT. This Agreement shall inure to the benefit of and be binding
upon the Employee and her heirs and personal representatives, and the Bank and
any successor to the Bank.

9. ENFORCEMENT OF SEPARATE PROVISIONS. Should any provision of this Agreement be
ruled unenforceable for any reason, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect.

10. AMENDMENT. Except as otherwise provided herein, this Agreement may be
amended or canceled only by mutual agreement of the parties in writing without
the consent of any other person. This Agreement may be amended to enhance the
benefits available to the Employee hereunder at any time, provided the Employee
consents in writing to any such amendment.

11. ARBITRATION. In the event that any disagreement or dispute shall arise
between the parties concerning this Agreement, the issue(s) will be submitted to
binding arbitration in the City of Harrisburg, PA pursuant to the rules of the
American Arbitration Association. Any award entered shall be final and binding
upon the parties hereto and judgment upon the award may be entered in any court
having jurisdiction thereof. Attorneys’ fees and administrative court costs
incurred in connection with such actions shall be paid by the Bank.

12. EMPLOYMENT. Nothing contained herein shall be construed as conferring upon
the Employee the right to continue in the employ of the Bank.

13. 409A SAFE HARBOR. Notwithstanding anything in this Agreement to the
contrary, in no event shall the Bank be obligated to commence payment or
distribution to the Employee of any amount that constitutes nonqualified
deferred compensation within the meaning of Internal Revenue Code Section 409A
(“Code Section 409A”) earlier than the earliest permissible date under Code
Section 409A that such amount could be paid without additional taxes or interest
being imposed under Code Section 409A. The Bank and the Employee agree that they
will execute any and all amendments to this Agreement as they mutually agree in
good faith may be necessary to ensure compliance with the distribution
provisions of Code Section 409A and to cause any and all amounts due under this
Agreement, the payment or distribution of which is delayed pursuant to Code
Section 409A, to be paid or distributed in a single sum payment at the earliest
permissible date under Code Section 409A.

14. PAYMENT OF MONEY DUE DECEASED EMPLOYEE. If the Employee dies prior the
payment of any moneys that may be due her from the Bank under this Agreement as
of the date of death, such moneys shall be paid to the executor, administrator,
or other personal representative of the Employee’s estate.

15. LAW GOVERNING. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

16. CAPTIONS; PRONOUNS. All captions are for convenience only and do not form a
substantive part of this Agreement. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular or plural,
as the identity of the person or persons may require.

     
Attest:
  JUNIATA VALLEY FINANCIAL CORP.
/s/ Pamela S. Eberman
  By: /s/ Francis J. Evanitsky
 
   
Pamela S. Eberman
  Francis J. Evanitsky
Attest:
  THE JUNIATA VALLEY BANK
/s/ Pamela S. Eberman
  By: /s/ Francis J. Evanitsky
 
   
Pamela S. Eberman
  Francis J. Evanitsky
Witness:
  EMPLOYEE:
/s/ Judy Robinson
  By: /s/ Marcie A. Barber
 
   
Judy Robinson
  Marcie A. Barber

3